Citation Nr: 0717376	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The record reflects that the appellant is a veteran of the 
Vietnam Era.  He had honorable active service from December 
1967 to August 1969, to include service in the Republic of 
Vietnam.  He also had service from October 1969 to July 1972.  
Of record is a Board Administrative Decision from 1976 which 
determined that the veteran was separated from his second 
period of service under other than honorable conditions.  
Therefore, he was barred from receiving VA benefits for the 
period from October 1969 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran testified before a Decision Review Officer at a 
hearing in March 2005 at the RO.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed inservice stressors have not been corroborated by 
service records or other credible, supporting evidence.  

2.  The currently diagnosed PTSD is not causally related to 
service.  


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2004 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records to include a psychological evaluation, and 
testimony as provided by the veteran in 2005.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Law and regulations pertaining to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

Entitlement to service connection for PTSD

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, including those 
raised at a March 2005 hearing; service medical and personnel 
records; VA medical records; and information from the Center 
for Unit Records and Research (CURR).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he has PTSD due to several 
stressors.  When examined by VA in August 2004, he said that 
while he was in Vietnam, he experienced numerous stressful 
events.  When he first landed in the country, his group ran 
from the plane straight to the bunkers.  As soon as the 
firing stopped in the morning, he was sent to Saigon.  He 
worked at a desk job but had to run to the bunkers every time 
mortar rounds were heard.  He saw several casualties, to 
include several men who were cut up or killed when they 
walked into propellers.  Following examination, anxiety 
disorder with PTSD features was diagnosed.  

At the March 2005 hearing, the veteran provided testimony 
regarding inservice stressors.  He said that he traveled in a 
car or in a helicopter between numerous Vietnamese cities as 
a courier and that he often experienced sniper fire.  He said 
that he saw two men walk into a plane propeller in Can Tho.  
He said that when he was in Saigon he was fearful as there 
gangs of teenage boys who attacked American GIs.  He also 
witnessed little girls who ran into a group of soldiers and 
blew up a grenade causing great carnage.  

The VA subsequently requested verification of the veteran's 
stressors from CURR, which included unit records and other 
histories, daily staff journals, and operational reports. 

In a report from CURR received in May 2005, it was noted that 
the stressful incidents as described by the veteran were not 
specific enough for verification or were not the type of 
incident subject to record keeping.  

Review of the record reflects that the veteran's DD Form 214 
(Report of Transfer or Discharge), from the pertinent period 
of active service in Vietnam contains no reference to any 
combat citations.  Likewise, the administrative records now 
on file do not show that the veteran was entitled to receive 
the Purple Heart Medal, the Combat Action Ribbon, or other 
awards or decorations appropriate to his branch of service 
denoting participation in combat with the enemy.  There is no 
indication of treatment of any wounds in service.

The record does not reflect that the veteran received any 
awards or decorations for valor, combat experience or combat 
injuries; nor is there any other evidence of record that he 
participated in active combat.  Where a veteran-claimant did 
not serve in combat or the stressor is not related to combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  See West (Carleton) 
v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f).

Furthermore, all of the veteran's own statements within the 
record regarding the occurrence of the stressors are 
unverifiable or lack significant detail so that they are not 
subject to verification.  

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c)(2).

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


